Citation Nr: 0803064	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability to include bone spurs and calcification of the 
tarsal bones. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1960 to July 1962. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.


FINDING OF FACT

A bilateral foot disability, metatarsal exostosis, primarily 
an arthritic condition, including bone spurs and 
calcification of the tarsal bones, was not affirmatively 
shown to have had onset during service; metatarsal exostosis 
was not manifest to a compensable degree within one year of 
separation from service; and a bilateral foot disability, 
metatarsal exostosis, including bone spurs and calcification 
of the tarsal bones, first documented after service, is 
unrelated to an injury, disease, or event of service origin.


CONCLUSION OF LAW

A bilateral foot disability, metatarsal exostosis, including 
bone spurs and calcification of the tarsal bones, was not 
incurred in or aggravated by service; and service connection 
for metatarsal exostosis, primarily an arthritic condition, 
as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, in December 2005 and in May 2006.  The veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease or event in service, causing 
injury or disease, or an injury, or a disease was made worse 
during service; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.   



The veteran was also notified that VA would obtain VA records 
and records of other Federal agencies, and that she could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with her authorization VA 
would obtain any such records on her behalf.  She was also 
asked to submit evidence, which would include that in her 
possession, in support of her claim.  The notice included the 
provisions for the effective date of the claim and the degree 
of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claim 
was readjudicated as evidenced by the statement of the case 
in September 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained service record 
and VA records.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on a claim.  The veteran has 
been afforded a VA examination and the RO obtained a VA 
medical opinion. 

As there is no additional evidence to obtain, further 
assistance to the veteran in developing the facts pertinent 
to the claim is not required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

The service medical records disclose that in April 1962 the 
veteran was seen for an irritation on the dorsum or the top 
of her feet, which was due to pressure from her shoes.  Low 
cut shoes were recommended.  On separation examination, there 
was no complaint or history of foot trouble, and the feet 
were evaluated as normal. 

After service, VA records show that in November 2005 the 
veteran complained of gradual worsening pain at the top of 
each foot.  The assessment was bone spurs of the feet.  In 
May 2006, the veteran was seen by a podiatrist.  The veteran 
gave a history of foot problems since military service in the 
early 1960s.  The assessment was bilateral 1st metatarsal 
cuneiform exostosis with neuritis of long duration secondary 
to military service.  

On VA examination in September 2006, the examiner reported 
that the veteran's file had been reviewed.  The examiner 
noted that during service the veteran was seen on one 
occasion for pain over the dorsum of the feet due to her 
shoes.  On reviewing X-rays, the examiner state that the 
first metatarsal exostosis, primarily an arthritic condition, 
was a typically seen in older women and was due primarily to 
bad foot wear over a period of decades.  The examiner 
expressed the opinion that the veteran's current foot 
condition was not caused by or the result of service. 



In December 2007, the veteran testified that she had problems 
with her feet during service, which were usually treated 
informally since she had been a medic in the service.  She 
stated that she had considerable treatment by podiatrist 
beginning about 5 years after service.  She also stated that 
foot surgery in 2006 revealed bone spurs and tarsal 
calcification. 

Law and Regulations

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed arthritis, if the disease becomes 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The service medical records show that the veteran was seen 
once in April 1962 for irritation on the dorsum or the top of 
her feet, which was due to pressure from her shoes.  On 
separation examination, there was no complaint or history of 
foot trouble, and the feet were evaluated as normal.  

A single entry of an irritation on the dorsum of the feet 
during service lacks the combination of manifestations 
sufficient to identify a chronic disability of the feet and 
sufficient observation to establish chronicity in service as 
distinguished from a merely isolated finding.  As chronicity 
in service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, worsening pain at the top of each foot was 
first documented in November 2005, 43 years after service.  
The period without documented complaints of foot trouble from 
1962 to 2005 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Balancing the lack of documentation of complaints of foot 
problems over a 43 year period since service against the 
veteran's statements that she has had foot problems since 
service, the Board finds the absence of complaints for years 
after service, more probative of the question whether the 
current foot problems, first documented after service, is 
related to the single event of an irritation in service based 
on continuity of symptomatology, and the lack of medical 
evidence of continuity opposes rather than supports the 
claim.  

Also the first documentation of bilateral metatarsal 
exostosis, primarily an arthritic condition, by X-ray in 2006 
is well beyond the one-year presumptive period for arthritis 
to become manifest as a chronic disease after service.  

As for service connection based on the initial documentation 
after service, as there are medical opinions in favor of and 
against the veteran's claim, the Board must weigh the 
probative value of each opinion.  

In so doing, greater weight may be placed on one opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which, the record was 
reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Also, the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar 
v. Brown, 5 Vet. App. 140 (1993).  And among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000)

In weighing the probative value of the evidence in favor of 
the claim, a VA podiatrist's found that the bilateral 
metatarsal exostosis was secondary to veteran's military 
service.  This opinion was based on the veteran's history of 
foot problems since service and not on a review of the entire 
record.  While the veteran is competent and credible, 
describing symptoms of foot pain over the years, the 
continuity of complaints of foot trouble is not shown as 
explained above.  The entire record shows a period of 43 
years from 1962 to 2005 without documented complaints of foot 
trouble, which is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also other than the 
history of continuity, the VA podiatrist did not offer an 
analysis or give any other rationale for the opinion.  

The evidence against the claim consists of the opinion of the 
VA examiner, who conducted the examination in September 2006, 
who had reviewed the entire record.  The examiner's opinion 
was very thorough and detailed, noting the single entry in 
the service medical records of foot irritation due to the 
veteran's shoes and that the X-ray evidence of metatarsal 
exostosis was primarily an arthritic condition.  The examiner 
explained that the veteran's current foot condition was not 
caused by six months or even a year of wearing improper 
shoes, but the condition developed over years of bad foot 
wear.  The examiner then concluded by expressing the opinion 
that the veteran's current foot condition was not caused by 
or the result of service. 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable medical opinion of the VA examiner because 
he relied on the facts in the entire record and less weight 
on the opinion of the podiatrist, whose opinion was limited 
in scope to the veteran's history of foot trouble since 
service.

For these reasons, the Board places greater weight on the VA 
medical opinion, which opposes rather than supports the 
claim.

As for the veteran's statements and testimony, relating her 
current foot problems to the event in service, although the 
veteran is competent to describe her symptoms, where as here, 
the question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 
(Fed. Cir. 2007).  Therefore, the veteran's statements and 
testimony are not competent evidence on the question of 
medical causation, that is, whether the current bilateral 
foot disability is related to foot irritation in service. 

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as the preponderance of the evidence is 
against the claim as articulated above, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).






ORDER

Service connection for a bilateral foot disability, 
metatarsal exostosis, including bone spurs and calcification 
of the tarsal bones, is denied.


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


